843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Helen INGLE, Plaintiff-Appellant,v.Danny ROGERS, Individually and as Superintendent of PolkCounty Schools;  Gary Burrows, Gene Chancey, Earl Deal,Edsel Deal, Billy Hamby, Roger Hampton, Larry Jenkins,Wilson Rogers, Harry Rymer, Janice White, Bill Wiggins,Individually and as Members of the Polk County Board ofEducation;  and David Cook, Individually and as Principal ofDucktown Elementary School, Defendants- Appellees.
No. 87-6181.
United States Court of Appeals, Sixth Circuit.
April 5, 1988.

1
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and AVERN COHN, District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellant's motion to stay the district court action pending appeal.


3
A review of the file indicates that appellant appealed from the September 15, 1987, order granting the motion to disqualify her counsel.  Appeals from rulings on motions to disqualify counsel are not immediately appealable.   Richardson-Merrell, Inc. v. Koller, 472 U.S. 424 (1985);  Kahle v. Oppenheimer & Co., 748 F.2d 337 (6th Cir.1984).


4
It is ORDERED that the motion for stay be denied and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation